 



Exhibit 10.5
SECOND AMENDMENT TO THE
PEABODY ENERGY CORPORATION
EMPLOYEE STOCK PURCHASE PLAN
     WHEREAS, Peabody Energy Corporation (the “Company”) previously adopted the
Peabody Energy Corporation Employee Stock Purchase Plan (the “Plan”);
     WHEREAS, pursuant to Section 7.1 of the Plan, the Company has the power to
amend the Plan, subject to certain limitations set forth therein;
     WHEREAS, the Company contemplates spinning off a portion of its business
into another entity (referred to herein as “Patriot Coal Corporation”), which is
expected to result in the transfer of some of the Company’s employees to
employment with Patriot Coal Corporation; and
     WHEREAS, the Company desires to amend the Plan to allow employees who are
currently contributing to the Plan and whose employment will be transferred to
Patriot Coal Corporation as part of the spin-off to continue to participate in
the Plan through the end of the Offering Period (as such term is defined in the
Plan) in which such transfer occurs if certain conditions are satisfied;
     NOW, THEREFORE, the Plan is amended, effective October 10, 2007, as
follows:
I.
     Section 2.7 of the Plan is hereby amended by the addition of a sentence at
the end thereof that reads as follows:
     “Notwithstanding the foregoing, Compensation shall not include any amount
paid to an Employee after he or she incurs a termination of employment with the
Company and all Participating Subsidiaries.”
II.
     Section 5.1(a)(iii) of the Plan is hereby amended to read as follows:
     “(iii) unless otherwise provided in Section 5.1(c), following the
termination of employment with the Company and all Participating Subsidiaries;”

 



--------------------------------------------------------------------------------



 



III.
     Section 5.1 of the Plan is hereby amended by the addition of a new
subsection (c) at the end thereof that reads as follows:
     “(c) Notwithstanding Section 5.1(a)(iii), any Employee who is enrolled in
the Plan during an Offering Period in which the Employee incurs a termination of
employment with the Company and transfers directly to employment with Patriot
Coal Corporation shall be permitted to remain enrolled in the Plan through the
earliest of (x) the Termination Date of such Offering Period, (y) the
termination of such Employee’s employment with Patriot Coal Corporation, or
(z) three months after the date such Employee incurs a termination of employment
with the Company.”
IV.
     The Plan shall otherwise remain unchanged and in full force and effect.

            PEABODY ENERGY CORPORATION


Sharon D. Fiehler
EVP Human Resources and Administration
                       

2